DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 11/10/2021, have been fully considered but they are not persuasive. 
Summary of Applicant initiated interview on 10/15/2020:   Examiner has agreed that the anticipation rejection will be overcome with the amendments. Also, agreed to review the amendments and comeback with if they still read on prior art.   No further agreement was made.
Summary of the Examiner initiated interview February 02/03/2021.  Examiner has informed to the applicant by calling the attorney Mr. Arien Ferrell that proposed amendments are obvious over prior art.  Hence, examiner has agreed to respond on the amendments proposed on 11/10/2020.  No further agreement has been reached.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0196958 A1 by Leray et al (Leray).

Referring to claim 1 Leray teaches, “A tuning system (Fig 3 components of item 300 outside the plasma chamber are regarded as a frequency tuning system paragraph [0031]) comprising: a tuning controller (item 360 is frequency tuner and 362 tuning controller paragraph [0031]) configured to tune dual level RF pulsing data from a RF power generator (Fig 1,2 and paragraphs [0023] to [0026] where Leray teaches tuning the item 366 RF generator and dual frequency power using controller Fig 3 item 360), the tuning system (300) having an input configured to receive signals from the RF power generator (see Fig 2, Fig 3 and paragraph [0023] RF generator tuner item 360 tunes the first pulse frequency input 212) and an output configured to provide signals to a matching circuit (Fig 3 item 319 +324 matching circuitry and see paragraphs [0032], [0033]) operable to control power provided to a plasma processing chamber (See Fig 3 plasma chamber 310 is controlled by main controller 340 controlling the tuning controller 362 for 

    PNG
    media_image1.png
    611
    428
    media_image1.png
    Greyscale

But Leray is silent on the tuning controller further  the tuning controller further configured to tune the matching circuit; However, Leray in another embodiment (See Fig 3 item 329 controller) teaches the tuning controller (item 340)  further configured to tune the matching circuit; (See Fig 3 and paragraphs [0032] and [0034] and claim 1).
Hence it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to configure the matching controller for impedance matching of the plasma in to the same embodiment in order to control the reflected power of the plasma (see paragraph [0016]).

Referring to the claim 2 Leray teaches the tuning system of claim 1, wherein the tuning controller (see Fig 3 item 362 tuning controller paragraph [0032]) is coupled between the RF power generator (item 318) and the matching network (fig 3, under broadest reasonable interpretation, controller 340 is coupled between matching network 324 and RF power generator 366).

Referring to the claim 3 Leray teaches the tuning system of claim 1, wherein the tuning system (Fig 3 components of item 300 outside the plasma chamber are regarded as a frequency tuning system paragraph [0031]) is disposed external to the plasma processing chamber (Fig 3 it is evident that the components of the tuning system are disposed external to plasma processing chamber 310).

Referring to the claim 4 Leray teaches the tuning system of claim 1, wherein the dual level RF pulsing data comprises at least a pulsed power level (See Fig 2 Time vs Power and item 202 and 204 power levels paragraph [0018]) or a pulsed frequency level (Fig 2 item Time Vs Frequency paragraph [0019]) from the RF power generator (See Fig 1 and paragraph [0024], [0026] where Leray teaches frequency tuning steps).

Referring to the claim 5 Leray teaches the tuning system of claim 1, wherein the tuning system (Fig 3 components of item 300 outside the plasma chamber are regarded as a frequency tuning system paragraph [0031]) is configured to further connect to a system controller (item 340 paragraph [0031]) of the plasma processing chamber (item 310 plasma chamber and paragraph [0032]).

Referring to the claim 6 Leray teaches the tuning system of claim 5, wherein the system controller (Fig 3 item 340) is configured to provide a predetermined pulsed power level or frequency to the RF power generator (See Fig 2 and paragraph [0024] where Leray teaches after tuning the frequency it will be saved and used next time as last tuned frequency or predetermined frequency and claim 1).

Referring to the claim 7 Leray teaches the tuning system of claim 1, wherein at least one of a last known tuned frequency or a last known tuned power level is saved in the memory in the tuning system. (See Fig 1 and paragraph [0027] where Leray teaches that once system is tuned last known frequency is stored with the corresponding power level).

Referring to the claim 8 Leray teaches the tuning system of claim 1, wherein the tuning controller (Fig 3 item 362) is configured to adjust an algorithm or software program saved in the memory of the tuning system.(see paragraph [0035] where Leray teaches the how the inventive methods stored in memory as software routine).

Referring to the claim 9 Leray teaches the tuning system of claim 1, wherein the tuning controller (Fig 3 item 362) is configured to adjust impedance from the RF power generator. (See paragraph [0032] where matching network 319 is controlled the RF generator 318 via 340).

Conclusion

Claims 1-9 are rejected
Claims 10-20 are withdrawn from consideration by applicant.
The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        

/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/13/2021